DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 8635335 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present application is anticipated by the claims of the US Patent.
Claim 1 of the present application is completely anticipated by claims 1 and 19 of the US Patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9532261 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present application is anticipated by the claims of the US Patent
.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No.10791471 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present application is anticipated by the claims of the US Patent
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moakley et al. (US Publication 2005/0254435 A1).
Moakley teaches, a method (see figure 3) comprising: identifying one or more alternative wireless networks (see step 302 in figure 3 and paragraph 21); obtaining current performance data on the one or more alternative wireless networks (see step 304 in figure 3 and paragraph 22; latency, bandwidth and cost); obtaining historical performance data on the one or more alternative wireless networks from a network element (see paragraph 304 in figure 3 and paragraph 22; historical performance is mentioned); characterizing the performance state of each of the one or more alternative wireless networks based on the current performance data and on the historical performance data (see step 306 in figure 3, see paragraph 23; the parameters are prioritized according to requirements) and applying rules involving the performance state characterization to determine whether to switch from a first wireless network to a particular wireless network of the one or more alternative wireless networks (see paragraph 23; the connections are selected based the priorities of the connection parameters); and switching an end user device from a first wireless network to the particular wireless network in response to the application of the rules (see step 306 in figure 3, the selection of the network reads on the switching).
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cheng et al. (US Publication 2012/0122514 A1).
In regards to claim 1, Cheng teaches, a method comprising: identifying one or more alternative wireless networks, obtaining current performance data on the one or more alternative wireless networks (see paragraph 111 and 112, step 862 and 872 in figures 8E and 8F; the type of available network access providers are determined; since the mobile station makes the determination, it is implicit that that it is connected to a network already while the determination is made); obtaining historical performance data on the one or more alternative wireless networks from a network element (see paragraph 40; The mobile device may store information relating to how certain NAPs perform as related to certain content. That information may also include historical performance data for the particular NAPs); characterizing the performance state of each of the one or more alternative wireless networks based on the current performance data and on the historical performance data (see paragraphs 111-112; see step 864; prioritizing available network access providers based at least in part on the type of service and historical data (see claims 3, 8, 13 and 18 for use of historical data for the service providers with relation to the type of service)) and applying rules involving the performance state characterization to determine whether to switch from a first wireless network to a particular wireless network of the one or more alternative wireless networks (see figure 9, and paragraph 115; The mobile device may determine 902 information about available NAPs and NSPs. This is not merely limited to the NAPs and NSPs that are already provisioned on the mobile device; rather, information about other NAPs and NSPs that are not provisioned on the mobile device may also be determined This may involve referring to an NAP/NSP record table that has been created based on NAP records and NSP records that have been received. Alternatively, or in addition, this may involve actively searching for information about available NAPs and NSPs); and switching an end user device from a first wireless network to the particular wireless network in response to the application of the rules (see figure 9, paragraph 116; The mobile device may determine 904 whether the user has indicated a preference for manual or automatic selection. If manual selection has been chosen, then the mobile device may display 906 information about available NAPs and NSPs to the user, and receive 908 user input selecting an NAP and NSPs. However, if automatic selection has been chosen, then the mobile device may automatically select 910 a NAP and NSP based on automatic selection criteria that have been specified by the user).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.